UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 13-1992


ANTWAN EUGENE FORD SEN EL,

                  Plaintiff – Appellant,

           v.

RACHEL   ANN    FESTA   FLEMING,   Judge;   HERMAN   MELVIN   HOWELL,
Judge,

                  Defendants – Appellees,

           and

CLOVER POLICE DEPARTMENT; PHILLIP HAWKINS, #311;               C.   B.
FORD, #304; SGT. CALDWELL, #319; SELESTINO, #305,

                  Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.    Cameron McGowan Currie, Senior
District Judge. (0:13-cv-00446-CMC-PJG)


Submitted:     December 17, 2013              Decided:   January 13, 2014


Before KING, WYNN, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Antwan Eugene Ford Sen El, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Antwan Eugene Ford Sen El seeks to appeal the district

court’s    order     accepting      the     recommendation       of   the    magistrate

judge and dismissing Defendants Judge Fleming and Judge Howell

without prejudice from this action filed under 42 U.S.C. § 1983

(2006).     This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and

collateral    orders,       28    U.S.C.    § 1292    (2012);     Fed.      R.    Civ.   P.

54(b); Cohen        v.    Beneficial      Indus.   Loan    Corp.,     337 U.S. 541,

545-46 (1949).           The order Sen El seeks to appeal is neither a

final order nor an appealable interlocutory or collateral order.

Accordingly, we dismiss the appeal for lack of jurisdiction.                             We

dispense     with        oral    argument     because      the    facts      and    legal

contentions    are       adequately       presented   in    the   materials         before

this court and argument would not aid the decisional process.



                                                                                 DISMISSED




                                             2